DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The preliminary amendment to the drawing filed on 1/10/2020 have been considered.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see paragraph 0074).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
[0035] line 3, “DIF FFT output” should be “DIT FFT output”.
The specification constantly refer                                 
                                    
                                        
                                            r
                                        
                                        
                                            
                                                
                                                    S
                                                    -
                                                    s
                                                
                                            
                                        
                                    
                                
                             as r(S-s) and                                 
                                    
                                        
                                            r
                                        
                                        
                                            s
                                        
                                    
                                
                             as rs in multiple instances. See [0049] line 4 as an exemplary.
Appropriate correction is required.
Claim Objections
Claim 6 and 14 are objected to because of the following informalities: 
Claim 6, line 1 “multiplication by one” should be “multiplication-by-one”.
Claim 14, line 6, “the bits N” should be “the number of bits N”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing element in claim 1, 7, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-20, the limitation “processing element” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “processing element” appears in [0025] and [0041] of the instant specification, but merely restates the corresponding functions and provide no structure for the claimed element, thus, no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 1, 8, and 16 recites the limitation "the twiddle factors and adder tree matrices" in line 6, 2, 2, respectively.  However, there is insufficient antecedent basis for “adder tree matrices” in the claim.

Regarding claim 14, recites “an input signal” in line 5. It is unclear whether “an input signal” antecedently refer to previous signal input recited in line 2. Such limitation renders the claim unclear and indefinite.

Regarding claim 17, recites “data input to the radix-r FFT”. It is unclear “data input” refers to an input signal in line 2, or input signal in line 5. Such limitation renders the claim unclear and indefinite.

Dependent claims 2-6 and 15-20 are rejected for inheriting the same deficiencies as claims upon which they depend.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims  are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1-20, as described above, the disclosure does not provide adequate structure for the limitations “processing element”. Therefore, the specification does not describe an invention that achieves the claims functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Additionally, regarding claims 1, 7-8, and 15-16, they recite the FFT configured to control variation of twiddle factors during calculation of a complete FFT through a plurality of processing stages of an FFT process and to incorporate the twiddle factors and adder tree matrices of the calculation into a single stage. 
The specification merely repeats the claim language and does not describe the claimed functions with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention (see paragraph [0025] and [0041]).  The specification subsequently discusses a read address generator (RAG), a write address generator (WAG) and a coefficient address generator (CAG) with respect to various mathematical formulas, various butterfly structures, etc.  However, it is not clear how these elements disclosed in the specification relates to “control variation of twiddle factors”, and “incorporate the twiddle factors and adder tree matrices into a single stage”. Thus, the 
Dependent claims 2-6 and 8-13 are rejected for inheriting the same deficiencies as claims upon which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1, recites a circuit comprises a radix-            
                
                    
                        2
                    
                    
                        3
                    
                
            
         FFT to control variation of twiddle factors and incorporate the twiddle factors and adder tree matrices of the calculation into a single stage.
Under Prong One of Step 2A of the 2019 PEG, claim 1 recites limitations to control variation of twiddle factors during calculation of a complete FFT through a plurality of processing stages of an FFT process and to incorporate the twiddle factors and adder tree matrices of the calculation into a single stage, such limitations cover mathematical relationship/concepts. Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recite a circuit comprising an input configured to receive a signal and a radix            
                
                    
                        -
                        2
                    
                    
                        3
                    
                
                 
            
        FFT processing element. However, under 112f interpretation, there is nothing on the specification indicating that the processing element is significantly more than 
Under Step 2B, as discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception using a generic computer elements. The same conclusion is reached in 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving step is considered to be extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decision cited in MPEP 2106.05(d)(II)(i), indicating that mere receiving or transmitting data over a network are well-understood, routine, conventional function when it is claimed in a merely generic manner. Accordingly, claim 1 is not patent-eligible under 35 U.S.C 101.

Regarding claim 7, the same analysis used to reject claim 1 can be used to reject claim 7. 

Regarding claim 14, recites a circuit comprises a radix-r FFT to receive input signal, reverse a bit order of the bits N, decompose the bit order into groups of bits based on a base of a radix of the radix-r FFT, and process the groups of bits together with their coefficients to produce an output signal.
Under Prong One of Step 2A of the 2019 PEG, claim 14 recites limitations reverse a bit order of the bits N; decompose the bit order into groups of bits based on a base of radix of the 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recite a circuit comprising an input configured to receive a signal and a radix-r FFT processing element configured to receive an input signal having a number of bits N. However, under 112f interpretation, there is nothing on the specification indicating that the processing element is significantly more than generic element, thus under 112f interpretation, FFT processing element is recited at high level of generality as well as a circuit and an input, i.e. as generic computer element performing generic computer functions, such as receiving input signal, in which all receiving steps are forms of insignificant extra solution activity. Such elements fail to provide a meaningful limitation on the claimed, and amount to no more than mere instructions to apply the exception using generic computer elements, thus the claim is directed to an abstract idea. 
Under Step 2B, as discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception using a generic computer elements. The same conclusion is reached in 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving step is considered to be extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decision cited in MPEP 2106.05(d)(II)(i), indicating that mere receiving or transmitting data over a network are well-understood, routine, conventional function when it is claimed in a merely generic manner. Accordingly, claim 14 is not patent-eligible under 35 U.S.C 101.

Regarding claims 2-6, 8-13, and 15-20, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1, 7, and 14 respectively, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.

Claims 2-6, 8-13, and 15-20 recite further limitation that are abstract mathematical concept without reciting any additional elements that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Loncke (US - 20090248775) in view of Jaber (US - 20050278404 hereinafter "Jaber Patent").

Regarding claim 1, Loncke teaches a circuit (Loncke, figure 2) comprising: an input configured to receive a signal (Loncke, figure 2, [0034] TX data processor, 238 receives data from data source, 236); and a radix-23 fast Fourier transform (FFT) processing element coupled to the input (Loncke, figure 2, TX data processor coupled to the modulator 280, [0038] a FFT processor is used as the implementation for a modulator. figure 3a and 3b [0044] provides an example diagram of 64 point FFT architected using radix                         
                            
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                    )
Loncke does not explicitly teaches the FFT configure to control variation of twiddle factors during calculation of a complete FFT through a plurality of processing stages of an FFT process, the radix-23 FFT processing element configured to incorporate the twiddle factors and adder tree matrices of the calculation into a single stage.
However, Jaber Patent teaches a radix-r FFT configured to control variation of twiddle factors during calculation of a complete FFT through a plurality of processing stages of an FFT process, the radix-23 FFT processing element configured to incorporate the twiddle factors and adder tree matrices of the calculation into a single stage (Jaber Patent, figure 7, [0087] radix r FFT receives r inputs to generate r FFT output. [0044] since both the elements of the adder tree matrix T.sub.r and the twiddle factor matrix W.sub.N.sup.r contain twiddle factors, by controlling the variation of the twiddle factor during the calculation of a complete FFT, the twiddle factors and the adder tree matrices can be incorporated into a single stage of calculation. [0058] the advantages of breaking DFT in terms of its partial DFTs is the number of stages can be controlled [i.e. plurality of processing stages of an FFT process]).  
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the radix-                        
                            
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                     FFT as disclosed in Loncke to use the method to control the variation of twiddle factor and incorporate the twiddle factors and adder tree matrices as disclosed by Jaber Patent. This modification would have been obvious because as recognized by Jaber Patent in paragraph [0058], the advantage of appropriately breaking the 

Regarding claim 7-8, they are system claims that perform the same functionality as the system claim 1. Thus they are rejected for the same reasons as claim 1.

Regarding claim 10, the combined system of Loncke in view of Jaber Patent discloses the invention as in the parent claim above, including the radix-23 FFT processing element (Loncke, figure 3a and 3b) is configured to: determine data from the signal at the input (Loncke, figure 3a and 3b, data x[0-63] are input to the radix-23 FFT); group each data element from the determined data with its corresponding coefficient multiplier to form grouped data (Loncke, figure 3a and 3b, data x[0-63] performs butterflies in each stage and are mapped to its corresponding twiddle factors [i.e. multiplier coefficient); and process the grouped data to produce an output signal (Loncke, figure 3a and 3b, produces output signal bit reverse of x[0-63]). 

Regarding claim 15-16, they are system claims that perform the same functionality as the system claim 1. Thus they are rejected for the same reasons as claim 1.

Claims 2-6, 9, 11-13, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Loncke in view of Jaber Patent as applied to claim 1 above, and further in view of Jaber (NPL- Self-Sorting FFT Method Eliminating Trivial Multiplication and Suitable for Embedded DSP processor - hereinafter Jaber NPL).

Regarding claim 2, the combined system of Loncke in view of Jaber Patent discloses the claim invention as in the parent claim above, however, the combined system does not explicit disclose the data input and output by the FFT are in natural order. Jaber NPL teaches data input to the radix-23 FFT processing element and data output by the radix-23 FFT processing element are in natural order during each stage of the plurality of processing stages of the FFT process (Jaber NPL teaches a self-sorting FFT method for handling the input/output data efficiently by avoiding trivial multiplication (abstract). page 54, left column, the input and output data for DIF and DIT are in natural order during each stage of the FFT process known at all stages as the Ordered Input Ordered Output (OIOO algorithm). Jaber NPL, page 53 right column – page 54 left column, equation 7, where s is the number of stages, and equation 7 can be expressed for the difference stages in an FFT process).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Loncke in view of Jaber Patent to use the self-sorting algorithm for properly handling the input/output data and the twiddle factor as shown in Jaber NPL. This modification would have been obvious because as recognized by Jaber NPL, the self-sorting algorithm reduces the amount of memory accesses to the coefficient multipliers’ memory can also reduce the computational load by avoiding all trivial multiplications … the algorithm have has also shown a speed gain of 24% on the FFTW platform for a FFT of size 4096 (abstract).

Regarding claim 3, the combined system of Loncke in view of Jaber Patent discloses the claim invention as in the parent claim above, however the combined system does not explicitly disclose the FFT are grouped with their coefficients multipliers. Jaber NPL teaches data within the radix-23 FFT processing element are grouped with their corresponding coefficients multipliers during each stage of the plurality of processing stages of the FFT Jaber NPL, page 54, right column, both algorithm, DIF and DIT were grouped with their corresponding coefficient multipliers at each stage. Jaber NPL, page 53 right column – page 54 left column, equation 7, where s is the number of stages, and equation 7 can be expressed for the difference stages in an FFT process).
Same motivation can be used as shown in claim 2.

Regarding claim 4, the combined system of Loncke in view of Jaber Patent discloses the claim invention as in the parent claim above, however the combined system does not explicitly disclose the total number of shifts during each stage configured to perform DIT process is represented as                         
                            
                                
                                    r
                                
                                
                                    s
                                
                            
                        
                    . Jaber NPL teaches a total number of shifts during each stage in the plurality of processing stages of an FFT process configured to perform a decimation in time (DIT) process is represented as rs (Jaber NPL, page 54, right column, the total number of shifts during each stage in the DIT process would be rs. Jaber NPL, page 53 right column – page 54 left column, equation 7, where s is the number of stages, and equation 7 can be expressed for the difference stages in an FFT process).
Same motivation can be used as shown in claim 2.

Regarding claim 5, the combined system of Loncke in view of Jaber Patent discloses the claim invention as in the parent claim above, however the combined system does not explicitly disclose the total number of shifts during each stage configured to perform a decimation in frequency (DIF) process is represented as                         
                            
                                
                                    r
                                
                                
                                    (
                                    S
                                    -
                                    s
                                    )
                                
                            
                        
                    . Jaber NPL teaches a total number of shifts during each stage in the plurality of processing stages of an FFT process configured to perform a decimation in frequency (DIF) process is represented as                         
                            
                                
                                    r
                                
                                
                                    (
                                    S
                                    -
                                    s
                                    )
                                
                            
                        
                     (Jaber NPL, page 54, right column, the total number of shifts during each stage in the DIF process would be                         
                            
                                
                                    r
                                
                                
                                    (
                                    S
                                    -
                                    s
                                    )
                                
                            
                        
                    . Jaber NPL, page 53 right column – page 54 left column, equation 7, where s is the number of stages, and equation 7 can be expressed for the difference stages in an FFT process).
Same motivation can be used as shown in claim 2.

Regarding claim 6, the combined system of Loncke in view of Jaber Patent discloses the claim invention as in the parent claim above, however the combined system does not explicitly disclose trivial multiplication by one operations are avoided during the plurality of processing stages of the FFT process. Jaber NPL teaches trivial multiplication by one operations are avoided during the plurality of processing stages of the FFT process (Jaber NPL, page 54, right column, the occurrence of the multiplication by one can be easily predicted when the shifting counter in both cases is equal to zero. The trivial multiplication by one (                        
                            
                                
                                    w
                                
                                
                                    0
                                
                            
                        
                    ) during the entire FFT process is consequently avoided. Jaber NPL, page 53 right column – page 54 left column, equation 7, where s is the number of stages, and equation 7 can be expressed for the difference stages in an FFT process).  
Same motivation can be used as shown in claim 2.

Regarding claim 9 and 17, recite system claims that has the same functionality as the system claim 2, thus they are rejected for the same reasons as claim 2.

Regarding claim 11, the combined system of Loncke in view of Jaber Patent discloses the claim invention as in the parent claim above, however the combined system does not explicitly disclose the FFT to perform DIT processing having the number of shifts corresponding to a size N of input data divided by the radix. Jaber NPL teaches the radix-23 FFT processing element is configured to perform a decimation in time (DIT) process having a number of shifts corresponding to a size N of the input data divided by the radix (Jaber NPL, page 54, right column, the total number of shifts during each stage in the DIT process would be rs, where                         
                            
                                
                                    r
                                
                                
                                    s
                                
                            
                            =
                             
                            
                                
                                    N
                                
                                
                                    r
                                
                            
                        
                     [i.e. N of the input data divided by the radix]. Jaber NPL, page 53 right column – page 54 left column, equation 7, where s is the number of stages, and equation 7 can be expressed for the difference stages in an FFT process).  
Same motivation can be used as shown in claim 2.

Regarding claim 12, the combined system of Loncke in view of Jaber Patent discloses the claim invention as in the parent claim above, however the combined system does not explicitly disclose the FFT processing element is configured to perform a decimation in frequency (DIF) process having a number of shifts corresponding to a number of words minus a number of stages. Jaber NPL teaches the radix-23 FFT processing element is configured to perform a decimation in frequency (DIF) process having a number of shifts corresponding to a number of words minus a number of stages (Jaber NPL, page 54, right column, the total number of shifts during each stage in the DIF process would be                         
                            
                                
                                    r
                                
                                
                                    (
                                    S
                                    -
                                    s
                                    )
                                
                            
                        
                    . Jaber NPL, page 53 right column – page 54 left column, equation 7, where s is the number of stages, and equation 7 can be expressed for the difference stages in an FFT process).  
Same motivation can be used as shown in claim 2.

Regarding claim 13, recites a system claim that has the same functionality as the system claim 6, thus it is rejected for the same reasons as claim 6.

Regarding claim 19, it recites a system claim that corresponding to the claim 11 and 12, thus it is rejected for the same reasons as claim 11 and 12.

Regarding claim 20, it recites a system claim that corresponding to the claim 13. Thus it is rejected for the same reasons as claim 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loncke ( US 20090248775).

Regarding claim 14, Loncke teaches a circuit (Loncke, figure 2) comprising: 
an input configured to receive a signal (Loncke, figure 2, [0034] TX data processor 238 receives data from data source 236); and 
a radix-r fast Fourier transform (FFT) processing element coupled to the input (Loncke, figure 2, the modulator 280 is coupled to the TX data processor 238. [0038] a FFT processor is used as the implementation for a modulator), the radix-r FFT processing element configured to (Loncke, figure 3a and 3b [0044] provides an example diagram of 64 point FFT architected using radix-                        
                            
                                
                                    2
                                
                                
                                    3
                                
                            
                        
                     ): 
receive an input signal having a number of bits N (Loncke, figure 3a and 3b, receives x[0-63] as input signal. 64 data points are to be represented with at least 6 bits); 
reverse a bit order of the bits N (Loncke, figure 3a and 3b, the output of the of the FFT is reversed bit of input); 
decompose the bit order into groups of bits based on a base of a radix of the radix- r FFT processing element (Loncke, figure 3a and 3b, the FFT is decomposed into smaller group of bits by divided by 2 [i.e. a base of a radix of the radix-r]. as shown in figure 3a and 3b, first stage is 32 butterflies, then decompose to 2 groups of 16 butterflies, then 4 groups of 8 butterflies, then 8 groups of 4 butterflies, 16 groups of 2 butterflies, then 32 groups of 1 butterfly); and 
process the groups of bits together with their coefficients to produce an output signal (Loncke, figure 3a and 3b shows the butterflies with their coefficients (twiddle factor) to produce output signal bit reverse of x[0-63]).  

Regarding claim 18, Loncke discloses the invention as in the parent claim above, including, the radix-r FFT processing element (Loncke, figure 3a and 3b) is configured to: determine data from the signal at the input (Loncke, figure 3a and 3b, data x[0-63] are input to the radix-23 FFT); group each data element from the determined data with its corresponding coefficient multiplier to form grouped data (Loncke, figure 3a and 3b, data x[0-63] performs butterflies in each stage and are mapped to its corresponding twiddle factors [i.e. multiplier coefficient); and process the grouped data to produce an output signal (Loncke, figure 3a and 3b, produces output signal bit reverse of x[0-63]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaber – NPL – A novel approach for FFT data reordering.
He – NPL – Designing Pipeline FFT Processor for OFDM de(Modulation).
Jaber – US 2001/0051967.
Jaber – US 2018/0373676.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUY DUONG/            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764

/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182